Citation Nr: 0628994	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.

This matter originates from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that granted service connection for 
tinnitus and assigned a 10 percent evaluation.  The veteran 
appealed the 10 percent rating to the Board, asserting that 
he should be assigned separate 10 percent evaluations for 
each ear.  In an August 2004 decision, the Board denied a 
rating in excess of 10 percent for the veteran's service-
connected tinnitus.  The veteran timely appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  In April 2005, the parties filed a joint motion to 
remand the matter which the CAVC granted, thereby vacating 
the Board's August 2004 decision and remanding the matter for 
readjudication.  The matter is once again before the Board.

In December 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (prior and subsequent to June 2003); Smith v. 
Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The basis of the joint motion that the parties filed in April 
2005 and that the CAVC granted that same month was a recent 
decision rendered by the CAVC in April 2005.  In that 
decision, Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), 
the CAVC held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  However, VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F. 3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has thus been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).




ORDER

The claim for an evaluation in excess of 10 percent for 
bilateral tinnitus is denied



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


